DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub 20130154790) in view of Kimura et al. (US PN 6,314,637) in further view of either one of Udompanyavit (US Pub 20100001382) or Chen (US Pub 20170018340 having an earlier effective filing date).
Park teaches a layer structure comprising a substrate having a ceramic surface, a first layer (A) comprising a glass covering the surface and a second layer (B) comprising a resistance alloy and a glass covering the first layer (abstract). The second layer has a weight percentage of glass falling within the range claimed (not* see 0084 and 0089 where Park’s first layer includes 5-10 wt% glass and the second layer has a smaller content of glass than the first layer). 
Park does not explicitly teach the glass in their two layers being comprised of at least two mutually different elements contained as oxides or the glass in the first layer having a transformation temperature as claimed, however, Park does not exclude such features. Additionally it is noted that Park’s layers containing glass are resistance layers 
As Kimura, who similarly teaches layers containing glass used as a resistance layer for a chip resistor wherein the layer is to be fired at high temperatures from 600-1000C, discloses that the glass in such layers is preferably high melting point glass with a transformation temperature of 450-800C and is lead or zinc borosilicate glass (Col 9, lines 66 bridged to Col 10, lines 1-10), it would have been obvious to one having ordinary skill at the time of invention to modify Park to include their glasses in each layer being high melting point glass with a transformation temperature of 450-800C and being lead or zinc borosilicate glass in order to obtain desirable resistance layers. 
It is noted that the glasses being either lead borosilicate or zinc borosilicate inherently will include two different elements contained as oxides (i.e. borosilicate inherently includes SiO2 and B2O3). Additionally, the above temperature range overlaps Applicants and as overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results it would have been obvious to one having ordinary skill at the time of invention to choose temperatures within the above workable range (MPEP 2144.05). 
Although Park does calculate TCR values within the range claimed for their resistance layers (see Figures, Example, Table 2, etc.), Park does not explicitly teach the TCR of the resistance alloy itself. However, not only does Park appear to suggest that a TCR of 500ppm/K or less is desirable for resistance alloys used in resistance layers (see 0009) but it is noted that Park’s desired alloy is a Cu-Ni containing alloy. 
. 
Response to Arguments
Applicant’s arguments filed April 12, 2021 been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN

Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784